DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.

Status of Claims
Claim(s) 1, 6-8, 12, 15, 17 and 19 is/are currently amended. Claim(s) 10-11 has/have been canceled. Claim(s) 1-9 and 12-20 is/are pending.

Claim Objections
Claim(s) 1-9 and 12-20 is/are objected to because of the following informalities:
With respect to claim 1, claim 12 and claims dependent thereon, all acronyms and/or abbreviations should be defined at least at their first appearance in each claim group (i.e., at its first appearance following and/or depending from each independent claim). For example, in claim 1, ΔMFCC2, ΔMFCC4 lack definition. Assuming the subscript is intended to refer to a coefficient index or number (though it is not entirely clear what the difference between, e.g., MFCC1 and c1, is should this be the case), amendments within the scope of…"a "u:" phoneme zero crossing rate of a first time derivative of Thomson multitaper mel-frequency 1st cepstral coefficient ΔMFCC1, an "ɒ" phoneme zero crossing rate of a first time derivative of Thomson multitaper mel-frequency 2nd cepstral coefficient ΔMFCC2, or an "ɒ" phoneme inter-quartile range of a first time derivative of Thomson multitaper mel-frequency 4th cepstral coefficient ΔMFCC4" would overcome this objection. Similar amendments are required for claim 6 to define "GFCC7" (e.g., gammatone-frequency 7th cepstral coefficient); claim 7 to define "SWCE12" (e.g., sine-wave cepstrum 12th estimator), ΔΔc12 (e.g., a second time derivative of Thomson multitaper mel-frequency 12th cepstral coefficient) and ΔΔc16 (e.g., a second time derivative of Thomson multitaper mel-frequency 16th cepstral coefficient, respectively); claim 8 to define ΔΦ(3) (e.g., a first time derivative of spectra-temporal energy belonging to a 3rd modulation channel, as described in ¶ [0052]), ΔΔLPCC1(1) (e.g., an inter-quantile range of a second time derivative of linear prediction 1st cepstral coefficient belonging to a 1st modulation channel), LPCC3(3), and LPCC3(1); and claim 9 to define LPCC4(3), LPCC4(1), Φ(3), and LPCC1(2).
No acronyms and/or abbreviations are defined in claim 12 with the exception of SPI, which similarly requires correction. 
With respect to claims 1, 12 and 20, there are a couple instances of a right (closing) quotation mark where a left (opening) quotation mark should be (e.g., quotes around /e/ and /i/ phonemes in last limitations of claims 1 and 12 and the limitations of claim 20). 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 8 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and claims dependent thereon, the limitation "zero crossing rate of Thomson multitaper mel-frequency cepstral coefficients ΔMFCC1 (the subscript indicates an index of coefficient, respectively)" lacks sufficient support in the specification as filed. The originally filed application indicates a /u:/ phoneme zero crossing rate of a first time derivative of mel-frequency cepstral coefficient ΔMFCC1 may be utilized for male subjects, but does not disclose zero crossing rate of Thomson multitaper mel-frequency cepstral coefficients (as opposed to the derivative thereof) may be alternatively utilized. 
Regarding claim 8 and claims dependent thereon, the limitation "and the superscript indicates a frame level" lacks sufficient support in the application as filed. The specification does not expressly identify to what the superscript refers. However, Applicant discloses "the outputs of the modulation channels went through a low-order LP analysis (p=5) to obtain linear prediction cepstral coefficients (LPCC). Hence, from each frame were extracted 5 modulated sub-band energy measures, and 30 LPCCs (six for every modulation channel)" (¶ [00109]). Table 2 in the following paragraph states, "LPCCi(m)… 1 ≤ i ≤ 6, 1 ≤ m ≤ 5," suggesting that "i" (subscript) denotes a cepstral coefficient number/index, while "m" (superscript) denotes a modulation channel number/index. The specification also expressly describes "m" as a modulation channel for at least one other feature/parameter (e.g., ¶ [0052]). Accordingly, Applicant does not appear to disclose the claimed superscript indicates a frame level as recited in the claim, but rather appears to disclose the superscript values indicate a modulation channel, such that the above-noted claim(s) are directed to new matter. 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 12 and claims dependent thereon, the limitation "said sustained vowel features" is indefinite. As there are not "sustained vowel features" previously recited, but only sustained vowel feature parameters, it is not readily apparent to what the limitation refers. To the best of the examiner's understanding, the above-noted limitation is meant to refer to the generated "one or more feature parameters for each sustained-vowel frame," and will be discussed with this understanding for the purpose of this Office action, e.g., within the scope of "wherein: (a) for male subjects, said one or more sustained-vowel feature parameters comprises at least one of…; or, (b) for female subjects, said one or more sustained-vowel feature parameters comprises at least one of…." Amendments commensurate in scope with this understanding would overcome this rejection(s).
Additionally, the limitation "zero crossing rate of Thomson multitaper mel-frequency cepstral coefficients ΔMFCC1 (the subscript indicates an index of coefficient, respectively)" is indefinite. It is unclear to what "respectively" refers. Also, the use of the plural "coefficients" with a single coefficient in ΔMFCC1 is unclear. Is the sustained vowel feature parameter limited to the zero crossing rate of a particular cepstral coefficient (i.e., 1) or any of a plurality of "coefficients?" 
Lastly, the claims the independent claims use the term "one or more feature parameters," while the dependent claims utilize the plural "features" (understood to intend to correspond to feature parameters, see discussion above and below). It is unclear if the further limiting limitations (e.g., wherein clause of independent claims, dependent claims, etc.) are intended to be limited to multiple features/parameters, or intended to encompass use of a single feature/parameter. If the latter, the claims should be amended for consistency throughout the claims (e.g., amending "said sustained vowel features" within the scope of "said one or more sustained-vowel feature parameters" (claim 1); amending "the generated short term parameters" (claim 3) within the scope of "the generated one or more short term feature parameters;" etc.). 
Regarding claim 3, claim 5, claim 14 and claims dependent thereon, the limitations "the subject's short term features," and "the generated short term parameters" are indefinite. Similar to claims 1 and 12 discussed above, it is not readily apparent to what the term "subject's short term features" refers, particularly in view of the claim also reciting "the generated short term parameters." It is not readily apparent if these are the same or different value(s). In view of claims 1 and 12, which recite "applying a first computing system preformed model on the generated short term parameters to obtain a short term score," and claim 4, which recites, "inputting the generated short term parameters of each subject… to generate the first computing system preformed model according to machine learning," to the best of the examiner's understanding, both of the above-noted phrases represent the same value(s), and will be discussed with this understanding for the purpose of this Office action. For example, with respect to claims 3 and 14, within the scope of "obtaining a universal background Gaussian mixture model (GMM-UBN) vector comprising one or more short term feature parameters corresponding to the one or more short term parameters generated for the subject, and modifying said GMM-UBN with the one or more short term parameters generated for the subject to obtain a subject-specific distribution model vector…." Similarly, with respect to claim 5, within the scope of, "obtaining a universal background Gaussian mixture model (GMM-UBN) vector comprising one or more short term feature parameters corresponding to the one or more short term feature parameters generated for each subject; modifying said GMM-UBN with the one or more short term feature parameters generated for each subject to obtain a subject-specific distribution model vector for each subject…." 
Regarding claims 6-7, claims 15-16 and claims dependent thereon, the limitation "said short term features" is indefinite for the reasons noted above with respect to claims 3, 5 and 14. Specifically, it is unclear to what the limitation refers. For the purpose of this Office action, claims 6-7 and 15-16 will be further discussed with the understanding "said short term features" is intended to refer to the previously-recited "short term feature parameters" generated from the short term frame signal. 
Regarding claims 8-9, claims 17-18 and claims dependent thereon, the limitation "said long term features" is indefinite for reasons similar to the limitations discussed above, and will similarly be discussed with the understanding the above-noted limitation refers to the previously-recited "long term feature parameters" generated from the long term frame signal. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Each limitation of claims 19 and 20 is recited in parent claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: cited NPL references disclose assessing OSA on sustained vowel sounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791